Appeal by the defendant from a judgment of the Supreme Court, Queens County (Joy, J.), rendered May 17, 1991, convicting him of criminal possession of a controlled substance in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Upon his arrival at Kennedy Airport from Columbia, the defendant’s suitcase was seized by a United States Customs Inspector after a random search revealed that a hidden compartment in the suitcase contained four plastic bags of cocaine weighing over five pounds. The defendant denied knowledge of the drugs upon his arrest and at the trial.
The issue of the prosecutor’s questioning of the defendant about his post-arrest silence was not preserved for appellate *588review since the defense counsel failed to object to the questioning (see, CPL 470.05 [2]; see also, People v Ray, 155 AD2d 625, 626). In any event, we find that while the court erred in admitting testimony on the People’s cross-examination of the defendant that although the defendant had generally denied any criminal involvement, he had failed to tell the arresting officers about the friend he allegedly purchased the suitcase from (see, People v Santiago, 119 AD2d 775, 776), the error was harmless beyond a reasonable doubt in light of the overwhelming evidence of guilt (see, People v Crimmins, 36 NY2d 230, 237; see also, People v Reisman, 29 NY2d 278, 285, cert denied 405 US 1041).
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]) or without merit. Mangano, P. J., Balletta, Santucci and Hart, JJ., concur.